Citation Nr: 1612201	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-49 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the amount of $1,608 was properly created.

2.  Entitlement to waiver of recovery of an overpayment in the amount of $1,608 of service-connected compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 letter determination issued by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul Minnesota, and a May 2009 letter determination issued by the VA Regional Office (RO) in Milwaukee, Wisconsin.

In June 2014, the Board remanded the claims for due process consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required in this case.  

The Veteran divorced in May 2007 and remarried in July 2007.  He contends that he informed the VA of these facts in July 2007.  He also asserts that while he may owe an overpayment of compensation benefits for the period from May 2007 to July 2007, the debt calculated in the amount of $1,608 is largely invalid.  Additionally, the Veteran appeals the denial of the waiver of recovery of the overpayment in the amount of $1,608.

As noted above, in June 2014, the Board remanded the claims for due process consideration.  Significantly, the Board noted that the Veteran had raised the issue of the validity of the assessed overpayment but that the AOJ had only adjudicated the issue of entitlement to waiver of recovery of the overpayment.  As such, the Board found that further action was needed to determine whether the creation of the debt at issue was proper in the first place.  Consequently, the Board determined that the Veteran should be provided with an audit of the benefits received and the benefits to which he was entitled during the time period relevant to the overpayment. 

Thereafter, if the benefit was not granted, the AOJ was directed to send the Veteran a supplemental statement of the case (SSOC), which contained a full and complete discussion of whether the overpayment of VA benefits in the amount of $1,608 was properly created and of the claim for waiver of recovery of an overpayment of VA benefits in the amount of $1,608. 
  
Unfortunately, the AOJ has not yet addressed the issue of the validity of the debt as was requested in the June 2014 Board remand.  Specifically, while a July 2014 letter was sent to the Veteran indicating that an audit was conducted and that the Veteran owed $1,608, the issue of the validity of the debt was never addressed.  Significantly, in a January 2015 memorandum, the Chairperson on the Committee on Waiver and Compromises determined that a SSOC was not warranted as the Veteran did not complete a financial status report.    

In view of the AOJ's failure to fully follow the directives in the June 2014 remand, the Board concludes that additional development of the record is required prior to appellate disposition.  See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the preliminary issue of whether the overpayment of benefits was properly created (i.e. the validity of the debt), including whether the amount of the overpayment ($1,608) is proper.  

2.  If the determination remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) containing a full and complete discussion of whether the overpayment of VA compensation benefits was properly created.  Specifically, the SSOC should include discussion of the events that led to the creation of the overpayment and an explanation of the amount of the indebtedness assessed against the Veteran.  He should be afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




